 Case 1:20-cv-01450-MN Document 15 Filed 12/02/20 Page 1 of 2 PageID #: 342




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: OLD BPSUSH, INC., et al.                 )   Chapter 11
                                                 )
                        Debtors.                 )   Case No. 16-12373 (BLS)
                                                 )
                                                 )
 THESEUS STRATEGY GROUP LLC,                     )
                                                 )
                        Appellant,               )
                                                 )
                   v.                            )   C.A. No. 20-1450 (MN)
                                                 )
 KAREN BARSA, JOAN DEA, C.                       )   BAP No. 20-46
 MICHAEL JACOBI, MATTHEW                         )
 MANNELLY, BERNARD MCDONELL,                     )
 BOB NICHOLSEON, MARK VENDETTI,                  )
 and JULIE ZALESKI,                              )
                                                 )
                        Appellees.               )

                                            ORDER

       At Wilmington, this 2nd day of December 2020,

       WHEREAS, on November 30, 2020, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation (D.I 14) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

       WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ request (D.I. 14 at 2); and

       WHEREAS, the Court does not find the Recommendation to be clearly erroneous or

contrary to law.

       THEREFORE, IT IS HEREBY ORDERED that the Recommendation is ADOPTED and

this matter is withdrawn from the mandatory referral for mediation.
 Case 1:20-cv-01450-MN Document 15 Filed 12/02/20 Page 2 of 2 PageID #: 343




       IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following briefing

schedule purposed by the parties (D.I. 14 at 2):

               Appellant’s Opening Brief – February 1, 2021

               Appellees’ Answering Brief –March 15, 2021

               Appellant’s Reply Brief –April 15, 2021.




                                                       The Honorable Maryellen Noreika
                                                       United States District Court




                                                   2
